TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00051-CV


Ashley B. Patten, The Patten Law Firm, P.C., Patten and Karlseng, P.C., 
Karlseng Law Firm, P.C., Robert C. Karlseng, Karlseng, LeBlanc & Rich, LLC, 
and LeBlanc & Karlseng, P.C., Appellants

v.

David Christopher Kidd, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-09-000090, HONORABLE JEFF L. ROSE, JUDGE PRESIDING


O R D E R
PER CURIAM

		David Christopher Kidd Appellee's Motion to Dismiss the Appeal for Want of
Jurisdiction and Want of Prosecution is overruled in all aspects.
		Ordered March 12, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop